

115 S2979 IS: Spending Cuts to Expired and Unnecessary Programs Act
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2979IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Lee (for himself, Mr. Johnson, Mr. Toomey, Mrs. Ernst, Mr. Perdue, Mr. Kennedy, Mr. Paul, Mr. Flake, and Mr. Sasse) introduced the following bill; which was read twice and referred concurrently to the Committee on Appropriations and the Committee on the Budget, pursuant to the order of January 30, 1975, as modified by the order of April 11, 1986, with
			 instructions that the Budget Committee be authorized to report its views
			 to the Appropriations Committee, and that the latter alone be authorized
			 to report the billA BILLTo rescind certain budget authority proposed to be rescinded in special messages transmitted to the
			 Congress by the President on May 8, 2018, in accordance with title X of
			 the Congressional Budget and Impoundment Control Act 1974.
	
 1.Short titleThis Act may be cited as the Spending Cuts to Expired and Unnecessary Programs Act. 2.Rescission of budget authority (a)In generalPursuant to the special message transmitted by the President on May 8, 2018, to the House of Representatives and the Senate proposing the rescission of budget authority under section 1012 of part B of title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 682 et seq.), the rescissions described under subsection (b) shall take effect immediately upon the date of enactment of this Act.
 (b)RescissionsThe rescissions described in this subsection are as follows: (1)Of the unobligated balances identified by the Treasury Appropriation Fund Symbol 12X1600, $148,000,000 are permanently rescinded.
 (2)Of the unobligated balances identified by the Treasury Appropriation Fund Symbol 12X1004, the following amounts are permanently rescinded:
 (A)$143,854,263 of amounts made available in section 1241(a)(5) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(5)).
 (B)$146,650,991 of amounts made available under the amendment made by section 2701(d) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246).
 (C)$33,261,788 of amounts made available under the amendment made by section 2701(e) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246).
 (D)$12,960,988 of amounts made available under the amendment made by section 2701(g) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246).
 (E)$7,447,193 of amounts made available under the amendment made by section 2510 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246).
 (F)$155,332,698 of amounts made available from the Commodity Credit Corporation to carry out the wetlands reserve program.
 (3)Of the unobligated balances identified by the Treasury Appropriation Fund Symbol 12X1072, the following amounts are rescinded:
 (A)$107,482,457 of amounts made available under the heading Emergency Conservation Activities in title X of the Disaster Relief Appropriations Act, 2013 (Public Law 113–2) for activities under section 403 of the Agriculture Credit Act of 1978 (Emergency Watershed Protection Program; 16 U.S.C. 2203).
 (B)$50,000,000 of amounts made available under the heading Watershed and Flood Prevention Operations in the Consolidated Appropriations Act, 2017 (Public Law 115–31). (4)From amounts made available under the heading Department of Agriculture—Rural Housing Service—Rental Assistance Program in the Consolidated Appropriations Act, 2017 (Public Law 115–31) that remain available until September 30, 2018, $40,000,000 are rescinded.
 (5)Of the unobligated balances available under the heading Department of Agriculture—Rural Housing Service—Rural Community Facilities Program Account in the Consolidated Appropriations Act, 2017 (Public Law 115–31) and prior Acts, $2,000,000 are rescinded.
 (6)Of the unobligated balances available under the heading Department of Agriculture—Rural Business-Cooperative Service—Rural Cooperative Development Grants in the Consolidated Appropriations Act, 2017 (Public Law 115–31) and prior Acts, $14,705,229 are rescinded.
 (7)Of the amounts made available under the amendments made by section 9003 of the Agricultural Act of 2014 (Public Law 113–79), $36,410,174 are rescinded.
 (8)Of the amounts transferred to, and merged with, the Rural Utilities Service, High Energy Cost Grants Account by the matter under the heading Department of Agriculture—Rural Utilities Service—Rural Water and Waste Disposal Program Account in the Consolidated Appropriations Act, 2017 (Public Law 115–31) and prior Acts, $13,275,855 are rescinded.
 (9)Of the unobligated balances available under the heading Department of Agriculture—Rural Utilities Service—Rural Water and Waste Disposal Program Account in the Consolidated Appropriations Act, 2017 (Public Law 115–31) and prior Acts, $37,000,000 are rescinded. No amounts may be rescinded under this paragraph from amounts that were designated by the Congress as an emergency or disaster relief requirement pursuant to the concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.
 (10)Of the unobligated balances available under the heading Department of Agriculture—Forest Service—Land Acquisition in the Consolidated Appropriations Act, 2017 (Public Law 115–31) and prior Acts that were derived from the Land and Water Conservation Fund, $16,000,000 are permanently rescinded.
 (11)Of the unobligated balances available under the heading Department of Commerce—Economic Development Administration—Economic Development Assistance Programs from prior year appropriations, $30,000,000 are rescinded. (12)Any unobligated balances of amounts provided by section 129 of division A of the Consolidated Security, Disaster Assistance, and Continuing Appropriations Act, 2009 (Public Law 110–329) for the cost of direct loans as authorized by section 136(d) of the Energy Independence and Security Act of 2007 (Public Law 110–140) are rescinded.
 (13)Of the unobligated balances made available by section 1425 of the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10) for the cost of loan guarantees for renewable energy or efficient end-use energy technologies under section 1703 of the Energy Policy Act of 2005 (42 U.S.C. 15513), $160,682,760 are rescinded.
 (14)Any unobligated balances of amounts made available under the heading Department of Energy—Energy Programs—Title 17—Innovative Technology Loan Guarantee Program in the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) for the cost of guaranteed loans authorized by section 1705 of the Energy Policy Act of 2005 are rescinded.
 (15)Of the unobligated balances available from section 301(b)(3) of Public Law 114–10 and pursuant to section 2104(m)(2)(B)(iv) of the Social Security Act, $5,149,512,000 are rescinded.
 (16)Of the amounts made available in section 1115A(f)(1)(B) of the Social Security Act, $800,000,000 are rescinded.
 (17)Of the amounts deposited in the Child Enrollment Contingency Fund for fiscal year 2018 under section 2104(n)(2) of the Social Security Act, $1,865,000,000 are permanently rescinded.
 (18)Of the unobligated balances available in the Nonrecurring Expenses Fund established in section 223 of division G of Public Law 110–161, $220,000,000 are rescinded.
 (19)Of the unobligated balances available under the heading Department of Housing and Urban Development—Public and Indian Housing—Public Housing Capital Fund in the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), $1,192,287 are rescinded.
 (20)Of the unobligated balances available under the heading Department of Housing and Urban Development—Public and Indian Housing—Public Housing Capital Fund in the Consolidated Appropriations Act, 2016 (Public Law 114–113), $5,243,222 are rescinded.
 (21)Of the unobligated balances available under the heading Department of Housing and Urban Development—Public and Indian Housing—Public Housing Capital Fund in the Consolidated Appropriations Act, 2017 (Public Law 115–31), $31,980,121 are rescinded.
 (22)Of the unobligated balances available until expended under the heading Department of Housing and Urban Development—Public and Indian Housing—Public Housing Capital Fund, including from prior year appropriations, $518,885 are permanently rescinded.
 (23)Of the unobligated balances available under the heading Department of Justice—Legal Activities—Assets Forfeiture Fund, including from prior year appropriations, $106,000,000 are permanently rescinded. (24)Any unobligated balances of amounts made available under the amendment made by section 1899K(b) of division B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) are rescinded.
 (25)Of the unobligated balances available under the heading Bilateral Economic Assistance—Funds Appropriated to the President—Complex Crises Fund in the Consolidated Appropriations Act, 2017 (Public Law 115–31) and the Consolidated Appropriations Act, 2016 (Public Law 114–113), $30,000,000 are rescinded.
 (26)From amounts made available under the heading Millennium Challenge Corporation in the Consolidated Appropriations Act, 2017 (Public Law 115–31) and prior Acts, $52,000,000 are rescinded.
 (27)Of the unobligated balances available under the heading International Disaster Assistance in the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235), $252,000,000 are rescinded.
 (28)Of the unobligated balances available in the Surface Transportation Priorities account under Treasury Account Fund Symbol 69X0538 in the Consolidated Appropriations Act, 2010 (Public Law 111–117) or any other Act, $85,938,251 are rescinded.
 (29)Of the unobligated balances available under the heading Department of Transportation—Federal Highway Administration—Appalachian Development Highway System in the Department of Transportation and Related Agencies Appropriations Act, 1998 (Public Law 105–66) or any other Act, $45,240,246 are rescinded.
 (30)Of the unobligated balances available under the heading Federal-Aid Highways in the Department of Transportation and Related Agencies Appropriations Act, 2001 (Public Law 106–346) or any other Act, $48,019,600 are permanently rescinded.
 (31)Of the unobligated balances available under the heading Department of Transportation—Federal Railroad Administration—Capital Assistance for High Speed Rail Corridors and Intercity Passenger Rail Service in the Consolidated Appropriations Act, 2010 (Public Law 111–117) $53,404,128 are rescinded.
 (32)Of the unobligated balances available for Transit Formula Grants from fiscal year 2005 and prior fiscal years, $46,560,000 are permanently rescinded.
 (33)Of the unobligated balances available in the Department of the Treasury Forfeiture Fund established by the Treasury Forfeiture Fund Act of 1992 (31 U.S.C. 9705), $53,000,000 are permanently rescinded.
 (34)Of the unobligated balances available under the heading Department of the Treasury—Departmental Offices—Community Development Financial Institutions Fund Program Account for the Bank Enterprise Award Program from the Consolidated Appropriations Act, 2017 (Public Law 115–31) $22,787,358 are rescinded.
 (35)From amounts made available to the Capital Magnet Fund for fiscal year 2018 pursuant to sections 1337 and 1339 of the Housing and Economic Recovery Act of 2008 (12 U.S.C. 4567 and 4569) $141,716,839 are permanently rescinded.
 (36)Of the unobligated balances available in the National Service Trust established in section 102 of the National and Community Service Trust Act of 1993, $150,000,000 are permanently rescinded.
 (37)Of the amounts made available under the amendments made by section 9 of the Worker, Homeownership, and Business Assistance Act of 2009 (Public Law 111–92), $132,612,397 are rescinded.